EXHIBIT 10.25 2010 Omnibus Incentive Plan of GeoEye, Inc. 2011 Annual Performance Award Policy The purpose of this 2011 Performance Award Policy (the “Policy”) is to set forth the performance criteria with respect to the payment of annual cash performance awards (“Performance Awards”) to executives of GeoEye, Inc. (the “Company”) for the Company’s 2011 fiscal year pursuant to the 2010 Omnibus Incentive Plan of GeoEye, Inc. (the “Plan”). Target Performance Awards Each executive set forth on Exhibit A (the “Participants”) who remains employed by the Company through December 31, 2011, will be eligible for a Performance Award pursuant to the Plan for the 2011 fiscal year in an amount based on (i) the target percentage of such participant’s base salary set forth on Exhibit A and (ii) the funding of the Performance Award Pool (as defined below) based on the percentage of the revenue and EBITDA targets achieved for the 2011 fiscal year. Revenue and EBITDA Targets For the 2011 fiscal year, the revenue target is $382.5million and the EBITDA target is $190.2 million.EBITDA is a non-GAAP financial measure as defined and reported in the Company’s quarterly SEC filings.These targets are derived from the budget submitted to the Board in February 2011. Performance Award Pool Annual Performance Awards will be paid to Participants out of a funded pool (the “Performance Award Pool”) equal to the sum of the target Performance Awards for all Participants.The Performance Award Pool will be adjusted up or down based on actual Company financial performance. The funding of the Performance Award Pool is based on the aggregate value of the award targets for the Participants and the percentage of the revenue and EBITDA targets achieved. 25% of each portion of the Performance Award Pool will fund upon achievement of 75% of each of the revenue and EBITDA targets.An additional 1% of the Performance Award Pool will be funded for every 1% of revenue and EBITDA target achievement between 75% and 100%, and an additional 2% for every 1% of revenue and EBITDA target achievement between 100% and 125%.Funding will be capped at 200% of individual Performance Award targets upon achieving 125% of both the revenue and EBITDA targets.The following chart is an example of how the Performance Award Pool may be funded: Example Performance Award Pool Funding: Revenue EBITDA Total Perf. AwardPool Funded Achievmt % Bonus Funded $ Bonus Funded % Bonus Funded $ Bonus Funded % Bonus Funded $ Bonus Funded < 75 % 0
